Citation Nr: 1444714	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  08-35 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for a low back condition.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from January 1963 to December 1964.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that denied service connection for the Veteran's tinnitus and low back condition.  

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA and VMBS paperless claims processing systems.  

The issue of entitlement to an increase in rating for bilateral hearing loss has been raised by the record in a July 4, 2014 letter, but does not appear to have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's currently diagnosed low back condition is not etiologically related to his service.  




CONCLUSION OF LAW

The criteria for service connection for a low back disability, diagnosed as degenerative disc disease of the lumbar spine, have not been met.  38 U.S.C.A. §§1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a letter in September 2007, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are associated with the claims file, as are post-service treatment records.  Additionally, a request was specifically made to obtain any active duty inpatient clinical records from Basit Army Hospital from June to December 1964, but no additional records were located.  The Veteran was informed of the unavailability of any additional records and offered the opportunity to provide the records himself, but no records were forthcoming.  The Veteran also testified at a DRO hearing, and was offered the opportunity to testify at a hearing before the Board, but he declined.    

Additionally, a VA examination was provided specifically addressing the etiology of the Veteran's back disability.  It is noted that the Veteran representative has suggested that the VA examination was inadequate, arguing in September 2014 that the opinion was not supported by an adequate rationale.  The representative also suggested that the examiner had not discussed the Veteran's service treatment records showing an in-service back injury.  For these reasons, a second examination was requested.  Having carefully reviewed the examination report, the Board disagrees with the representative's assertion that it is inadequate.  First, while the examiner did not explicitly discuss the service treatment records in the conclusion area of the examination report, the fact remains that the examiner was fully apprised of the Veteran's in-service injury, noting specifically that the Veteran injured his back during combat training exercises and describing the follow-up treatment that was provided.  The examiner also specifically noted reviewing the claims file, which presumably included the Veteran's service treatment records.  Moreover, the examiner provided a rationale for her opinion, concluding that it was less likely than not that the back disability was related to the Veteran's military service, because the injury was most likely age related.  This is in fact a rationale in that the examiner is concluding that a risk factor for degenerative disc disease was more likely to be the result of the disc disease than was an acute strain in service decades earlier after which the Veteran's back was found to be normal on examination.  As such, the Board finds that the VA examination and opinion obtained in this case to be fully adequate, as the opinion was predicated on a full understanding of the Veteran's medical history, and the examiner provided a sufficient evidentiary basis for the claim to be adjudicated.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the opinion was supported by the evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of a low back condition has been met. 38 C.F.R. § 3.159(c) (4).   

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 


II.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002)); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).  In this case, degenerative disc disease is not listed as one of the enumerated "chronic" diseases under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  

The Veteran in this case is seeking service connection for degenerative disc disease in his cervical and lumbar spines.  In a September 2007 claim, the Veteran asserted that his current low back disability was caused by an in-service injury; in particular as due to being fallen on by another soldier during combat training.  In his April 2008 notice of disagreement, the Veteran explained that while he was performing hand to hand training, he was flattened by another soldier.  He reported that his back was examined and he was reportedly told to return for further examination a week later.  However, he asserted that his sergeant put him on guard duty the next day and told him there was nothing wrong with him, and that as long as he was on sick leave he would be on extra duty.  The sergeant allegedly added that if the Veteran did not pass his separation physical he would be sent back to him and all hell would break loose.  The Veteran asserted that he considered the sergeant's statements to be a threat, and as a result he simply took medication for the pain in his shoulder, hip, and back, which he contends were all affected by the hand to hand training injury. 

The Board notes that the Veteran has been diagnosed with degenerative changes of the lumbar spine.  Therefore, the Veteran has a current low back disability and the first element of Shedden is satisfied.  

With regard to the second, in-service injury, element of Shedden, in 1964 the Veteran's STRs confirm that he received treatment for a lumbar strain and low back pain while in service.  However, while the Veteran was prescribed light duty, the injury was found to be an acute strain and on physical examination at service discharge in October 1964, the Veteran's back was found to be normal.  After his service there were no continuing complaints with regard to his low back until the Veteran's 2007 claim for service connection.  

Based on this evidence, the Board finds that Shedden element (2), an in-service injury, has been met for the Veteran's low back condition

It is the final element of Shedden where the Veteran's claims fails.  Regarding the Veteran's low back disability, he was afforded a VA examination in February 2008 for his lumbar spine, at which point he complained of low back pain.  At that examination, the Veteran noted that his pain was all over his low back, and sharp and dull in nature.  He reported experiencing pain on a daily basis, and that he was only able to walk approximately a mile in distance.  The examiner noted that the Veteran's posture was normal, his gait was normal and that there were no incapacitating episodes or flare ups.  Following physical examination, review of the record, and X-rays, which revealed arthritic changes in his lumbar spine, the examiner concluded that it was less likely than not that the Veteran's current back and neck disability was the result of his acute low back injury in service, explaining that it was more likely that the Veteran's low back condition was age related.

The Board finds that the February 2008 examiner detailed the Veteran's in-service injury, as well as his record of lumbar arthritis.  She was clearly familiar with the Veteran's medical history, as she clearly detailed his contentions of how his back injury occurred.  The examiner reviewed the Veteran's claims file, and reported the Veteran's symptoms thoroughly.  As such, this opinion is found to be highly probative.  Of note, this opinion has not been questioned or undermined by any other medical opinion of record, and there is no allegation that any medical professional has ever actually related the Veteran's back and/or neck disabilities to his military service.

Of note, the Veteran was treated in service for a strain in his lower back, yet he is now seeking service connection for both degenerative disc disease of the lumbar spine, and degenerative disc disease of the cervical spine.  Thus, while he Veteran attributes all of his back and neck pain to this single injury in service, the in-service injury only appeared to impact one segment of the Veteran's spine (i.e. the low back); whereas now he has degenerative disc disease in multiple segments of his spine.  This fact supports the examiner's conclusion.

The evidence includes the Veteran's statements asserting the continuation of symptoms, including his May 2009 Decision Review Office (DRO) hearing testimony.  The Board is required to assess the credibility and probative weight of all relevant evidence, including the credibility of the Veteran's statements.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. at 511; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Here, the Veteran has asserted that he sought treatment for his back several years after service, but that no records are available.  The Board acknowledges the Veteran's contentions, but even if he did experience back pain in the years after service, this fact does not establish that the back pain was the result of his acute injury in service.  The fact remains that the Veteran was first diagnosed with his current neck and back disabilities more than four decades after separating from service, and after the Veteran had worked in a physically demanding profession of carpentry.  These facts weigh against the conclusion that the Veteran's injury in service led to his degenerative disc disease.  

The Board acknowledges that as a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion such as determining the etiology of degenerative disc disease.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, his opinion is insufficient to provide the requisite nexus between his current back and neck disabilities and his military service.  As such, the Veteran's assertions that his current disability is related to active duty service are of minimal probative weight and are outweighed by the medical evidence to the contrary.  

In summary, as the weight of the probative evidence is against the claim, service connection for a lumbar spine disability is denied.

  
ORDER

Service connection for a low back disability is denied.  



REMAND

The Veteran asserts that he has tinnitus as a result of his military noise exposure, while specializing in light weapons infantry in-service.

Tinnitus is a "subjective" disorder, as its existence is generally determined by whether or not a veteran claims to experience it; for VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

In his claim, the Veteran noted that the onset of tinnitus was in 1963, but he gave no additional information as to when it began or its course, and at no other time has he actually suggested that his tinnitus began in service.  In January 2007, the Veteran first claimed that he experiences tinnitus while on planes, which he described as a buzzing sound that comes and goes.  He also reported self-treating his tinnitus with cotton swabs soaked in olive oil and pepper.  In February 2008, the Veteran was seen at a private facility by audiologist Dr. B., who reported that at that time the Veteran denied experiencing any tinnitus.  The Veteran has on other occasions alternated between reports of experiencing tinnitus and denials of having tinnitus.  As such, it is unclear whether he has tinnitus, and if so whether it is the result of his military service.

Nevertheless, given the allegation of military noise exposure and the allegation of a resulting current disability, an examination is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a VA audiology examination.  The Veteran's claims file should be provided, and a complete rationale should be provided for any opinion expressed.  The examiner should determine whether the Veteran has tinnitus, and, if so, should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that tinnitus either began during or was otherwise caused by either the Veteran's military service (to include any noise exposure therein) or his service connected disabilities bilateral hearing loss. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


